Citation Nr: 0922061	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
February 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2007, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology.  

In a decision promulgated in October 2007 decision, the Board 
denied service connection for a gastrointestinal disorder.  
The Veteran appealed the Board's October 2007 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In March 2009, the Veteran and VA's general counsel (the 
parties) filed a joint motion to vacate and remand the 
Board's October 2007 decision.  The Court granted the joint 
motion that same month, and the case was returned to the 
Board.
  


FINDINGS OF FACT

1.  A gastrointestinal condition was not noted on the 
examination when the Veteran was accepted for service.

2.  There is clear and unmistakable evidence that the 
Veteran's gastrointestinal condition pre-existed service.

3.  The Veteran's preexisting gastrointestinal condition 
increased in severity during military service; the evidence 
is not clear and unmistakable that such increase in severity 
was due to the natural progression of the condition.  



CONCLUSION OF LAW

A preexisting gastrointestinal condition was aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  38 U.S.C.A. § 1111.  The Veteran is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
see also VAOPGCPREC 3-2003.

If the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim is one for service 
connection.  No deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.

Where a preexisting injury or disease is shown, the 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
Factual Background 

The Veteran concedes that he had a preexisting 
gastrointestinal condition that was surgically treated in 
1964 before he entered military service.  He argues, however, 
that after the surgery he was asymptomatic and had no further 
problems until he entered the military.  He contends that his 
preexisting gastrointestinal condition was unrelated to the 
gastrointestinal disorder that manifested during service; or 
in the alternative, that his preexisting gastrointestinal 
condition was aggravated as a result of military service.

Service treatment records reflect that a gastrointestinal 
abnormality was not noted during the Veteran's August 1965 
entrance examination.  On an August 1965 Report of Medical 
History, the Veteran reported that he had a history of 
stomach problems.  That same month, he was treated for a 
complaint of abdominal cramps and reported that he previously 
had surgery for a possible peptic ulcer in October 1964.  
Physical examination of his abdomen revealed a well-healed 
scar.  The medical records related to the 1964-surgery were 
requested from the Jefferson Memorial Hospital.

Medical records from the Jefferson Memorial Hospital were 
obtained and showed the Veteran had been admitted there in 
September 1964, after eating bacon skins and experiencing a 
sudden onset of upper abdominal pain followed by generalized 
spread of pain.  He reported that he had vomited twice, but 
had no diarrhea.  His mother reported that he had a long 
history of stomach trouble, usually occurring once a year.  
She also reported that the last episode was 1 1/2 years prior 
to this incident.  The Veteran was diagnosed with a 
perforated duodenal ulcer with giardiasis.  He underwent 
exploratory laparoscopic surgery and a Graham closure of the 
perforation.    

In September 1965, the Veteran signed an affidavit to the 
effect that he had a perforated stomach ulcer which 
preexisted military service; it was determined that he had 
erroneously been enlisted into the U.S. Army.  He declined 
the option of a medical discharge.  

In December 1966, the Veteran complained of epigastric pain 
before and after meals.  He reported relief in the past with 
Maalox.  The clinical impression was a possible marginal 
ulcer.  In January 1967, he complained of nausea, vomiting, 
diarrhea, and chills.  He also complained of frequent 
belching.  A past history of a sub-total gastrectomy for 
ulcer distress was noted.  Later that month, the Veteran was 
treated for gastric burn.

A March 1967 clinical note shows he was evaluated for a 
complaint of stomach pain and headache.  Upon evaluation, he 
was noted to be doing fairly well, status post his sub-total 
gastrectomy for ulcer distress, except for occasional 
epigastric distress.  His current complaint included symptoms 
of recurrent epigastric pain, frequent loss watery bowel 
movements, and headaches.  The clinical impression was 
possible marginal ulcer.

In May 1967, the Veteran complained of vomiting in the 
morning after eating spicy food.  He was hospitalized later 
that month with epigastric pain.  He denied symptoms of 
nausea, vomiting or melena.  The May 1967 hospital report 
summary reflected a 10-year history of epigastric pain due to 
duodenal ulcer disease, complicated by a perforation two 
years prior.  The summary also indicated that the Veteran 
entered service and continued to have epigastric pain and 
distress.  An upper gastrointestinal (GI) series showed a 
severe duodenal deformity, but no evidence of an active 
ulcer.  

The examining physician's diagnosis was "ulcer, duodenum, 
complicated by perforation, treated with surgical placation 
in 1965 and currently unresponsive to medical management."  
He indicated that the Veteran currently required a special 
diet and medication just to keep functioning even at a 
suboptimal level.  He further opined that the Veteran was 
unfit for duty and recommended that he be discharged.  Later 
that same month, a medical board determined that the 
Veteran's gastrointestinal condition existed prior to service 
(EPTS) and was not aggravated by active duty.  He was 
discharged from service.

Post-service medical records reflect complaints of recurrent 
epigastric pain beginning in 1995.  Private medical records, 
including those from Dr. P. include a diagnosis of 
gastroesophageal reflux disease (GERD).  An 
esophagogastroduodenoscopy (EGD) in December 1995 was 
positive for a small gastric ulcer in the antrum and several 
linear erythematous streaks.  The duodenal bulb was normal.  
Clinical findings from EGD's in July 1996 and January 2002 
resulted in diagnoses of gastric ulcer and gastritis.  VA 
outpatient treatment records also reflect a diagnosis of 
GERD. 

A March 1996 esophagogastroduodenoscopy report shows some 
erythema along the greater curve and diffuse gastritis, but 
no ulcer.  In July 1996, the Veteran was diagnosed as having 
a superficial gastric ulcer and gastritis.  A January 2002 
esophagogastroduodenoscopy revealed erythema in the stomach, 
and multiple superficial gastric and duodenal ulcers.  VA 
treatment records dated from September to November 2004 
indicate a diagnosis of GERD.  

The Veteran underwent a VA examination in March 2006.  The 
examiner indicated that he had reviewed the claims file.  The 
Veteran reported that he had stomach surgery for a pinhole-
sized opening in his stomach prior to military service, and 
that he had no further difficulties with his stomach until 
three weeks after entering the military in August 1965.  He 
complained of ongoing stomach problems with indigestion and 
burning.  The examiner's impression, in pertinent part, was 
that the Veteran had a history of duodenal ulcer disease and 
a left colon resection for colon cancer.  

In a March 2006 addendum opinion, the examiner again 
discussed the Veteran's history, noting his laparotomy and 
omentopexy (i.e. Graham closure) in September 1964 for a 
perforated duodenal ulcer; his gastrointestinal symptoms in 
service without clinical evidence of an active ulcer; and his 
continued present history of epigastric pain and discomfort.  
He opined that the Veteran had a preexisting condition, which 
continued to worsen throughout the years and that "likely 
would have gotten worse regardless of whether he was in the 
military or not."  He further opined that the clinical 
finding of a deformity of the duodenal bulb without an active 
ulcer would have been expected to be found in an upper GI 
series following a duodenal omentopexy for a perforation.  

In July 2007, the Veteran testified that after the 1964 
surgery, he did not have any further symptoms until military 
service.  He argued that the symptoms he had during the 
military were different and unrelated to the pre-service 
condition.

Analysis

A gastrointestinal condition was not found when the Veteran 
was examined and accepted for service.  Hence, he was 
presumed to have been in sound condition when he entered into 
military service.  38 U.S.C.A. § 1111.  Nonetheless, in this 
particular case, there is clear and unmistakable evidence of 
a gastrointestinal disorder that preceded military service.  

The service treatment records include private medical records 
from the Jefferson Memorial Hospital and reflect a September 
1964 diagnosis of 'perforated duodenal ulcer with 
giardiasis.'  These private records also show the Veteran 
exploratory laparoscopic surgery and a Graham closure of the 
perforation.  The service records also contain a signed 
affidavit dated in September 1965, upon which the Veteran 
acknowledged that he had a perforated stomach ulcer that 
preexisted military service.  In addition, the Veteran also 
stated that he had a history of stomach problems on his 
August 1965 Report of Medical History.  The objective medical 
evidence, coupled with the Veteran's statements, is clear and 
unmistakable that a gastrointestinal disorder existed prior 
to military service.  

However, in order to satisfy the second requirement for 
rebutting the presumption of soundness, the government must 
show, by clear and unmistakable evidence, that the Veteran's 
disability was not aggravated by service.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the 
preexisting condition."  38 U.S.C.A. § 1153.  

The Veteran has continuously maintained that he was 
asymptomatic following his surgical treatment in 1964, and 
that his gastrointestinal symptoms began during service.  He 
is competent to offer such testimony in this regard, as it 
specifically relates to the symptoms he actually experienced.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

The objective record also reflects that the Veteran's 
condition increased during service.  The service records show 
ongoing complaints and treatment for recurrent 
gastrointestinal problems.  A May 1967 hospital report 
indicated that the Veteran's gastrointestinal symptoms were 
unresponsive to medical management and that he required a 
special diet and medication just to keep functioning at even 
a suboptimal level.  The March 2006 VA examiner also noted 
that the Veteran's condition continued to worsen throughout 
the years; and that he had a "continued present history" of 
epigastric pain and discomfort.  Therefore, in order to 
overcome the presumption of aggravation, VA must show by 
clear and unmistakable evidence that this increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).  

The only medical opinion of record that attempts to address 
whether the increase in severity was "due to the natural 
progression," is the March 2006 VA examiner's opinion.  The 
examiner stated that the Veteran's preexisting condition, 
continued to worsen throughout the years and "likely would 
have gotten worse regardless of whether he was in the 
military or not."  The parties to the Joint Motion agreed 
that this opinion was equivocal and that anything less than 
absolute certainty in a medical opinion would not constitute 
clear and unmistakable evidence needed to rebut the 
presumption of aggravation.

There is no other probative medical evidence or opinion of 
record, which shows the increase in the severity of the ulcer 
disorder in service, was due to the natural progression of 
the disorder.  

The evidence establishes that a preexisting gastrointestinal 
disorder increased in severity during service and such 
increase has not been shown to be due to the natural progress 
of the disorder; hence the presumption of aggravation is not 
overcome.  Therefore, service connection for a 
gastrointestinal disorder, namely residuals of a duodenal 
ulcer, is warranted.


ORDER

Service connection for a gastrointestinal disorder is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


